Case: 19-30238      Document: 00515349218         Page: 1    Date Filed: 03/18/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 19-30238                               FILED
                                  Summary Calendar                       March 18, 2020
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ANTHONY JOSEPH MEAUX,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:17-CR-179-1


Before WIENER, COSTA, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Anthony Joseph Meaux appeals his conviction for
possession of a firearm by a convicted felon. He challenges the denial of a
motion to suppress, contending that the warrantless search of his girlfriend’s
car, where the gun was found in the trunk, violated the Fourth Amendment.
The search was conducted by his parole officer, Brad Poole, pursuant to a




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30238    Document: 00515349218    Page: 2   Date Filed: 03/18/2020


                                No. 19-30238

condition of Meaux’s parole which allowed vehicle searches on reasonable
suspicion that he was engaging or had engaged in criminal activity.
      We review the district court’s factual findings for clear error and its
conclusions on the constitutionality of the search de novo. United States v.
Powell, 732 F.3d 361, 369 (5th Cir. 2013). We view the evidence in the light
most favorable to the prevailing party, here the Government. See id. We may
affirm the ruling “on any basis established by the record.”       Id. (internal
quotation marks and citation omitted).
      Meaux’s reasonable expectation of privacy in the car, which he drove by
himself to a meeting with Poole, was significantly diminished by his knowing
agreement to the parole condition imposed in accordance with state law. See
LA. R.S. § 15:574.4.2(A)(2)(i) (2015); Samson v. California, 547 U.S. 843, 852
(2006); United States v. Knights, 534 U.S. 112, 114, 119-20 (2001). Given his
diminished privacy interest, the likelihood that he would recidivate as a
parolee, the State’s overwhelming interest in ensuring that he was
apprehended for any crimes committed while on parole, and its interest
promoting his reintegration into society through reduced recidivism, the
warrantless search of the vehicle was lawful if supported by reasonable
suspicion that Meaux was engaging or had engaged in criminal activity. See
Samson, 547 U.S. at 852-55, 857; Knights, 534 U.S. at 119-21.
      We conclude that reasonable suspicion supported the search based on
the following: Poole’s possession of an active warrant for Meaux’s arrest on a
charge of unauthorized use of a vehicle; a tip Poole received from detectives
with the Crowley Police Department that Meaux was the suspect in a recent
armed robbery; Poole’s knowledge of Meaux’s history of armed robbery charges
and simple robbery convictions; Poole’s long relationship with Meaux and 15
years of experience as a parole officer; and Poole’s observation that Meaux was



                                      2
    Case: 19-30238     Document: 00515349218    Page: 3   Date Filed: 03/18/2020


                                 No. 19-30238

uncharacteristically nervous and unusually insistent that his girlfriend pick
up her car immediately from the parole office when Poole arrested him on the
warrant, which caused Poole to suspect that there was evidence of a crime in
the car. See Griffin v. Wisconsin, 483 U.S. 868, 879 (1987); United States v.
Taylor, 482 F.3d 315, 319 (5th Cir. 2007); United States v. Keith, 375 F.3d 346,
351 (5th Cir. 2004).
      Contrary to Meaux’s contentions, Poole’s authority to conduct the parole
search was not limited to the passenger compartment of the vehicle. The
relevant condition of parole authorized a search of the “vehicle” on reasonable
suspicion that Meaux was engaging or had engaged in criminal activity. The
condition itself is a “salient circumstance” in determining the reasonableness
of the search. Knights, 534 U.S. at 118-20; see also Samson, 547 U.S. at 852
(assessing reasonableness of the search according to terms of parole search
condition).
      Neither was Poole prohibited from relying on a secondhand tip from the
Crowley detectives that Meaux was involved in a recent armed robbery. See
Griffin, 483 U.S. at 879-80 (determining that it is reasonable for a probation
officer to rely on “information provided by a police officer, whether or not on
the basis of firsthand knowledge, to support a probationer search”) (footnote
omitted); United States v. Williams, 880 F.3d 713, 720 (5th Cir.), cert. denied,
138 S. Ct. 2590 (2018) (noting that tips from other law enforcement officers are
sufficient to provide reasonable suspicion for a probation search).      Poole’s
purpose for conducting the search was irrelevant. See Knights, 534 U.S. at
122; United States v. Causey, 834 F.2d 1179, 1184-85 (5th Cir. 1987) (en banc).
      We conclude that the search of the car’s trunk was a lawful parole search,
so we need not consider the reasonableness of the search on any other ground




                                       3
    Case: 19-30238   Document: 00515349218    Page: 4   Date Filed: 03/18/2020


                               No. 19-30238

raised by the Government or implicated by the facts. See Powell, 732 F.3d at
369. The judgment of the district court is AFFIRMED.




                                     4